Citation Nr: 1107309	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  03-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disabilities of muscle weakness and atrophy, loss 
of balance, memory loss and headaches, claimed as due to 
Department of Veterans Affairs (VA) lack of proper 
care/negligence in prescribing incorrect medications(s).

2.  Entitlement to a rating in excess of 10 percent for service-
connected residuals of a third degree burn on the dorsum of the 
right foot, status post skin graft.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1955.

This matter came to the Board on appeal from VA rating decisions 
dated February 2003 and October 2004.  In the February 2003 
rating decision, in pertinent part, the VA Regional Office (RO) 
in Waco, Texas, granted an increased rating, from a 
noncompensable rating to a 10 percent rating, for service-
connected residuals of a third degree burn on the dorsum of the 
right foot, status post skin graft.  In addition, in the October 
2004 rating decision, the RO in Los Angeles, California, denied 
the veteran's claim for VA compensation benefits under 38 
U.S.C.A. § 1151 for additional disabilities due to negligent lack 
of proper care by VA.  The veteran's disagreement with those 
decisions led to this appeal.  In March 2007, and again in 
November 2008 the Board remanded these claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2008 Board remand, the AMC was directed to 
request that the veteran identify and authorize the release of 
records of treatment he received from A.H., M.D.  In January 
2009, the Veteran provided a release form, identifying Dr. B. L., 
as well as Dr. A. H., on the same form.  This form, however, was 
not signed by the Veteran.  Moreover, although records from Dr. 
L. were subsequently obtained, it does not appear that records 
were requested from Dr. H., or that the Veteran was told that he 
had failed to sign the release form.  The prior remand had 
specifically requested that Dr. H.'s records be obtained, because 
the Veteran had stated that "after three visits to that 
physician, he had regained almost complete use of his left arm 
and his shoulder was improved but that his hips and legs do not 
work so well yet."  In this regard, the presence of additional 
disability is one of the factors required to establish 
entitlement to compensation pursuant to 38 U.S.C.A. §  1151.  
Remand instructions of the Board are neither optional nor 
discretionary, and compliance is required.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, according to a report of contact dated in December 
2010, the Veteran refused to report for a VA examination 
concerning his 38 U.S.C.A. § 1151 and increased rating for right 
foot burn residuals claims on appeal.  A subsequent statement 
from the Veteran, however, received in January 2011, indicates 
that he may have felt he was unable to report for the VA 
examination.  It should be clarified whether the Veteran is 
willing to report for an examination, and, if so, such 
examination should be scheduled.   

Finally, in numerous statements, the Veteran has expressed 
dissatisfaction with his representative, Disabled American 
Veterans, and in a statement received in January 2011, asked that 
DAV be "eliminated."  This statement, however, was not signed.  
He should be informed that if he wishes to revoke the power of 
attorney in favor of DAV, he should so inform the RO/AMC, 
preferably in a written statement, which should be signed.  See 
38 C.F.R. § 14.631(f)(1) (2010) (a power of attorney may be 
revoked at any time).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the Veteran with the necessary 
form to identify and authorize the release of 
the complete clinical records of his 
treatment by Dr. A. H., of Thousand Oaks, 
California.  Tell him that the form must be 
signed to be valid.  Obtain any records for 
which the Veteran provides adequate 
identification and authorization.

2.  Ask the Veteran whether he is willing to 
report for VA examinations concerning the 
claims on appeal.  Tell him that failure to 
report for an examination scheduled in 
connection with his increased rating claim 
may result in the denial of that claim.  
38 C.F.R. § 3.655(b).  If he expresses a 
willingness to report for examinations, 
schedule examinations as directed in the 
following paragraphs.  Copies of the 
notification of any such examination should 
be included in the claims file, along with a 
notation if he fails to report.  

3.  If the Veteran states he is willing to 
report for an examination, arrange for a VA 
examination of the veteran by an appropriate 
specialist, preferably one who has not 
previously been involved in the veteran's 
care, for an opinion as to the following:

*  Is it at least as likely as not (50 
percent probability or higher) that the 
veteran suffered any additional disability 
caused by his use, as instructed, of 
gemfibrozil prescribed by a VA physician in 
October 2003?  If so, describe the nature and 
extent of any polyneuropathy, memory loss, 
headaches, muscle atrophy, and/or loss of 
balance attributable to taking gemfibrozil as 
prescribed.  All necessary studies and/or 
tests for an accurate assessment of any 
additional pathology should be conducted.  
*  If the examiner determines that it is at 
least as likely as not that the medication 
did cause an additional disability, then the 
examiner should offer opinions on whether 
this additional disability was caused by 
negligence or other instance of VA fault, and 
whether the event (additional disability) was 
reasonably foreseeable.  The examiner should 
address whether the medication and dose were 
appropriate.
The claims file must be provided to the 
examiner in conjunction with the 
examination, and it is essential that 
the examiner provide a complete 
rationale for the opinion, including 
identification of the specific evidence 
upon which the opinion is based.  

4.  Arrange for VA examination of the veteran 
to determine the nature and severity of 
residuals of a third degree burn on the 
dorsum of the right foot, status post skin 
graft.  The examiner should describe the 
location, size, and appearance of any scar 
and state whether the scar is deep 
(associated with underlying soft tissue 
damage) or superficial (not associated with 
underlying soft tissue damage).  The examiner 
should further state whether any scar is 
unstable and/or painful on examination.  In 
addition, the examiner should identify any 
functional impairment of the right foot 
associated with residuals of the third degree 
burn on the dorsum of the veteran's right 
foot.  All indicated studies should be 
performed. 

5.  Inform the Veteran that a January 2011 
statement concerning the DAV was not signed, 
and that if he wishes to revoke the power of 
attorney in favor of DAV, he should so inform 
the RO/AMC, preferably in a signed, written 
statement.  Take appropriate action based on 
his response.

6.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 
for additional disabilities of muscle 
weakness and atrophy, loss of balance, memory 
loss and headaches, claimed as due to VA's 
lack of proper care/VA negligence in 
prescribing incorrect medication(s).  In 
addition, readjudicate entitlement to a 
rating in excess of 10 percent for residuals 
of a third degree burn on the dorsum of the 
right foot, status post skin graft.  If any 
benefit sought on appeal remains denied, 
issue an appropriate supplemental statement 
of the case, which reflects review of all 
evidence received since the December 2010 
supplemental statement of the case, and 
provide the Veteran an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


